Citation Nr: 1218006	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-45 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus.

In March 2012, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.  The Veteran submitted additional evidence, but, as the Board is granting the claims on appeal in full, consideration of remand for initial RO review of this evidence is not required.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  Bilateral hearing loss disability is related to in-service acoustic trauma.

2.  Tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claims on appeal herein, for entitlement to service connection for bilateral hearing loss disability and tinnitus, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board notes, however, that, during the March 2012 Board hearing, the undersigned explained the issues on appeal, accepted the submission of additional evidence, and asked questions designed to elicit relevant evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

On the February 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
65
90
LEFT
10
15
45
65
85

As the thresholds in multiple frequencies in each ear were greater than 40 decibels, the Veteran has established that he has a hearing loss disability consistent with VA regulations.  He has also met the current disability requirement with regard to tinnitus, as this disorder was also diagnosed on the February 2008 VA examination, the Veteran is competent to state that he has tinnitus, and the Board finds his testimony credible in this regard.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

As to in-service acoustic trauma, the Veteran testified during the Board hearing that he was exposed to loud noises when serving as a helicopter pilot during combat operations in Vietnam.  The Veteran's DD Form 214 reflects that he was awarded the Distinguished Flying Cross, and this, along with his credible testimony, establishes that he engaged in combat with the enemy.  See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 1.D.13.d.  Pursuant to 38 U.S.C.A. § 1154(b), the Board finds that the Veteran's testimony of acoustic trauma from helicopter and weapon noise is consistent with the circumstances of his service and establishes that he suffered acoustic trauma in service.  The only remaining question is whether current bilateral hearing loss disability and tinnitus are related to in-service acoustic trauma.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  For the following reasons, the Board finds that each disability is so related.

The February 2008 VA examiner found that neither hearing loss disability nor tinnitus was related to service.  As to hearing loss, she noted that all hearing tests in service were normal and that the Veteran worked as a helicopter pilot before entering real estate as a civilian.  The examiner thus concluded that the Veteran's hearing loss disability was related to events that occurred after service.  As to tinnitus, the examiner noted that the Veteran had tinnitus for about 10 years, and that the onset of tinnitus about 28 years after service reflected that tinnitus was not related to service.  During the Board hearing, the Veteran testified that he experienced tinnitus and hearing loss during and since service.  The Veteran is competent to so testify and the Board finds this testimony credible.  The February 2008 VA examiner's opinion is thus based on inaccurate factual premises, namely, that tinnitus had its onset 28 years after service and that hearing loss began with the Veteran's flying of helicopters post service.  The February 2008 VA examiner's opinion is therefore entitled to little, if any, probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

There are also August 2007 and March 2012 opinions by Dr. McLeod and audiologist Edgerton, in which they concluded that the Veteran's hearing loss disability was related to service based on the Veteran's description of his in-service acoustic trauma and continuity of symptomatology.  Given that the Board has found the Veteran's testimony credible, these opinions are entitled to substantial probative weight regardless of the fact that neither Dr. McLeod nor audiologist Edgerton reviewed the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the "mere fact" of claims file review does not contribute to the probative value of a medical opinion).  See also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on history provided by a veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  Moreover, although there is no positive nexus opinion with regard to tinnitus, the Veteran's competent, credible testimony as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection for this disability in the circumstances of this case.  See Savage, 10 Vet. App. at 497 (medical nexus evidence not required to establish service connection pursuant to continuity of symptomatology theory if relationship is one as to which a lay person's observation is competent).

As the weight of the competent evidence supports a nexus between current bilateral hearing loss disability and tinnitus and in-service acoustic trauma, entitlement to service connection for these disabilities must be granted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


